—Order, Supreme Court, New York County (Barry Cozier, J.), entered March 24, 1999, which, to the extent appealed from as limited by the brief, denied defendant’s motion for partial summary judgment, unanimously affirmed, without costs.
Partial summary judgment was properly denied since plaintiffs examination under oath raised triable questions as to whether plaintiff owned the damaged property and, accordingly, as to whether that property was covered under the subject insurance policy, which covered losses of plaintiffs business property “installed on the insured premises and made or acquired at [plaintiff insured’s] expense.” Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.